DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 24 February 2021:
	Claims 1-2, 5, 9-11, 14, 18-19, 21, 26 and 28 are amended.
	Claims 3-4, 6-8, 12-13, 15-17, 20, 23-25, 27, 30-32 and 35-36 are canceled.
	Claims 1-2, 5, 9-11, 14, 18-19, 21-22, 26, 28-29 and 33-34 are pending.


Allowable Subject Matter
Claims 1-2, 5, 9-11, 14, 18-19, 21-22, 26, 28-29 and 33-34 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for a network monitoring apparatus and a remote encryption and remote activation method, comprising receiving an encrypted activation password sent by a client terminal; decrypting the encrypted activation password to obtain an original activation password; determining whether the original activation password meets a predetermined password strength requirement; when the original activation password meets the predetermined password strength requirement, activating the network monitoring apparatus and setting the original activation password as an administrator password.

The closest prior art are as follows:

YAU et al. (U.S. PGPub. 2016/0005032) discloses techniques for authenticating a computer resource such as an application or data on a mobile device uses a contactless token to provide multi-factor authentication. User credentials are stored on the token in the form of private keys, and encrypted data and passwords are stored on the device. However, unlike the instant invention, Yau does not disclose “receiving a public key sent by the client terminal and generated via a first algorithm, and returning an encrypted random string to the client terminal, wherein the encrypted random string is obtained by encrypting, by the encryption and decryption element, an original random string generated by the non-activated network monitoring apparatus via the public key; and receiving an activation password sent by the client terminal and encrypted via a second algorithm, wherein the activation password is generated by encrypting, by the client terminal, the original activation password via the second algorithm, and a key of the second algorithm is the original random string, wherein the program instructions further comprise: before receiving the public key sent by the client terminal and generated via the first algorithm, reporting a Media Access Control (MAC) address to the client terminal, wherein the MAC address is used for identifying an identity of the non-activated network monitoring apparatus.”

Wielopolski (U.S. PGPub. 2014/0164777) discloses techniques for a remote device secure data file storage system and method of securely storing data files at a remote device, including a host system having a database and a plurality of remote devices, each connected with the host system by a communication network. However, unlike the instant invention, Wielopolski does not disclose “receiving a public key sent by the client terminal and generated via a first algorithm, and returning an encrypted random string to the client terminal, wherein the encrypted random string is obtained by encrypting, by the encryption and decryption element, an original random string generated by the non-activated network monitoring apparatus via the public key; and receiving an activation password sent by the client terminal and encrypted via a second algorithm, wherein the activation password is generated by encrypting, by the client terminal, the original activation password via the second algorithm, and a key of the second algorithm is the original random string, wherein the program instructions further comprise: before receiving the public key sent by the client terminal and generated via the first algorithm, reporting a Media Access Control (MAC) address to the client terminal, wherein the MAC address is used for identifying an identity of the non-activated network monitoring apparatus.”

Bergin (U.S. PGPub. 2008/0222127) discloses techniques for the management of contact information, which may include automatic transfer processes, automatic update processes, automatic customization processes, automatic delivery processes, automatic storage processes, automatic portability processes, and/or automatic radial mining processes. However, unlike the instant invention, Bergin does not disclose “receiving a public key sent by the client terminal and generated via a first algorithm, and returning an encrypted random string to the client terminal, wherein the encrypted random string is obtained by encrypting, by the encryption and decryption element, an original random string generated by the non-activated network monitoring apparatus via the public key; and receiving an activation password sent by the client terminal and encrypted via a second algorithm, wherein the activation password is generated by encrypting, by the client terminal, the original activation password via the second algorithm, and a key of the second algorithm is the original random string, wherein the program instructions further comprise: before receiving the public key sent by the client terminal and generated via the first algorithm, reporting a Media Access Control (MAC) address to the client terminal, wherein the MAC address is used for identifying an identity of the non-activated network monitoring apparatus.”

Hrastar (U.S. PGPub. 2006/0123133) discloses techniques for detecting unauthorized wireless devices on a network, comprising determining when an unauthorized wireless device is communicating with a wired device and can signal and alarm responsive to such condition. However, unlike the instant invention, Hrastar does not disclose “receiving a public key sent by the client terminal and generated via a first algorithm, and returning an encrypted random string to the client terminal, wherein the encrypted random string is obtained by encrypting, by the encryption and decryption element, an original random string generated by the non-activated network monitoring apparatus via the public key; and receiving an activation password sent by the client terminal and encrypted via a second algorithm, wherein the activation password is generated by encrypting, by the client terminal, the original activation password via the second algorithm, and a key of the second algorithm is the original random string, wherein the program instructions further comprise: before receiving the public key sent by the client terminal and generated via the first algorithm, reporting a Media Access Control (MAC) address to the client terminal, 

Joyce, III (U.S. Patent 9,590,978) discloses techniques for verification of password using a keyboard with a secure password entry mode, comprising authenticating a user to a computer prior to the user having access to the computer or network. However, unlike the instant invention, Joyce does not disclose “receiving a public key sent by the client terminal and generated via a first algorithm, and returning an encrypted random string to the client terminal, wherein the encrypted random string is obtained by encrypting, by the encryption and decryption element, an original random string generated by the non-activated network monitoring apparatus via the public key; and receiving an activation password sent by the client terminal and encrypted via a second algorithm, wherein the activation password is generated by encrypting, by the client terminal, the original activation password via the second algorithm, and a key of the second algorithm is the original random string, wherein the program instructions further comprise: before receiving the public key sent by the client terminal and generated via the first algorithm, reporting a Media Access Control (MAC) address to the client terminal, wherein the MAC address is used for identifying an identity of the non-activated network monitoring apparatus.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-2, 5, 9-11, 14, 18-19, 21-22, 26, 28-29 and 33-34 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433